NORTONI, J.
This is a suit on a taxbill. The finding and judgment were for plaintiff and defendant prosecutes the appeal. The taxbill involved was issued under the drainage statutes in part compensation for work and labor performed in constructing a system of drainage in Knox county under á contract with a drainage district organized under the statutes.
The questions presented are identical with those involved in State ex rel. v. Daniel Ryan, collector, etc., v. ~W. Coles et al., decided today, and the disposition of this case depends in all respects upon that one.. The whole matter is fully discussed in the opinion in the case above referred to, and for the reasons there given, this judgment should be affirmed. It is so ordered.
Beynolds, P. J., and Caulfield, J., concur.